Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on October 26, 2020, claims 1, 2, 4, 7, 8, 9, 11, 12, 14, 15, 16, 18, 25, 27, and 30 were amended and claims 3, 5, 6, 13, and 17 were cancelled.
Claims 1, 2, 4, 7-12, 14-16, 18-23, and 25-30 are currently pending and under examination, of which claims 1, 7, 9, 15, 19, and 25 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 112(b) previously set forth.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections, under 35 USC 103, of the independent claims and related dependent claims have been considered but are not persuasive. On page 17 of the Amendment, it is argued that Huang does not teach that the non-volatile memory (NVM) comprises “at least one NAND memory”, as amended, Postavilsky is presented to demonstrate that the NVM includes “at least one NAND memory”.  Therefore, the argument is rendered moot.
On pages 17 and 18 of the Amendment, the descriptions of paragraphs [0016], [0018], [0024], and [0025] and FIG. 3 of Huang are included to conclude at the bottom of page 18 that Huang does not teach or suggest that “its control module 530... itself has a temperature sensor or Huang does teach “a plurality of thermoelectric cooler (TEC) devices, including a first TEC at the NVM and a second TEC device at the processor”.  Paragraph [0024] of Huang describes “Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel.”  Although FIG. 3 of Huang illustrates the TEC outside the control module, the memory layers, and the logic core layers, the description of, at least, paragraph [0024] of Huang makes it clear that the control module can include the TECs, which regulate the temperature of the memory layers and the logic core layers.   As explained in detailed in the prior art rejection presented below, one of the thermoelectric coolers activated to cool the memory reads on “a first TEC device at the NVM” and another of the thermoelectric coolers activated to cool the logic core reads on “a second TEC device at the processor”. See Paragraphs [0024], [0025], and [0026] of Huang.  Therefore, the arguments presented on page 18 are not deemed persuasive.

Claim Objections
Claim 16 is objected to because of the following informalities.  The Examiner recommends the following change:  
Claim 16, line 4, replace “the the one” with “the one”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7, 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0358080 A1 to Huang (“Huang”) in view of US Patent Publication No. 2016/0320971 A1 to Postavilsky et al. (“Postavilsky”).
Regarding claim 1, Huang teaches:
A data storage device configured to manage a temperature of the data storage device, comprising: Huang: Paragraph [0024] (“In FIG. 5, system 500 illustrates an implementation of thermoelectric cooler control in accordance with an illustrative implementation of the disclosure...”) [The system 500 reads on “a data storage device”.]
a non-volatile memory (NVM) ...; and Huang: Paragraph [0029] (“...non-volatile memory (e.g., read-only memory (ROM) or Flash memory)...”)
...
a processor coupled to the NVM; Huang: Paragraph [0030] (“...one or more processors...”) Huang: Paragraph [0008] (“The processor operates the thermoelectric cooler to maintain the 3D stacked memory within a desired operating temperature range by transferring or dissipating heat from the 3D stacked memory to the temperature-inverted logic core.”)
a plurality of temperature sensors, including a first temperature sensor for the NVM and a second temperature sensor for the processor; and Huang: Paragraph [0025] (“Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [One of the memory temperature sensors reads on “a first temperature sensor” and one of the logic temperature sensors reads on “a second temperature sensor”.]
a plurality of thermoelectric cooler (TEC) devices, including a first TEC device at the NVM and a second TEC device at the processor, Huang: Paragraph [0024] (“Logic temperature sensors 510 and memory temperature sensors 520 are coupled to control module 530. Control module 530 includes a microcontroller 532 that can be configured through microcode or application software. Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel. The number of thermoelectric coolers vary depending on the desired application.”) Huang: Paragraph [0025] (“...the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) Huang: Paragraph [0026] (“Thus, in an implementation, in response to the memory temperature sensors indicating that the sensed temperature is above a first programmed temperature threshold, the microcontroller 532 enables switch 534 to activate the thermoelectric cooler 540, while maintaining the TECs 550 and 560 in inactive states.”) [One of the thermoelectric coolers activated to cool the memory reads on “a first TEC device at the NVM” and another of the thermoelectric coolers activated to cool the logic core reads on “a second TEC device at the processor”.]
wherein the processor is configured to: 
monitor a plurality of temperatures, including a NVM temperature corresponding to a temperature measured by the first temperature sensor, and a processor temperature corresponding to a temperature measured by the second temperature sensor; Huang: Paragraph [0020] (“At 420, thermal sensors located in the substrate of the memory layers and the logic layers monitor the temperature of the logic layers and monitor the temperature of the Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation. Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [The sensors monitoring temperatures reads on “monitor a plurality of temperatures”.  The temperature at the memory layers reads on “a temperature corresponding to temperature measured by the first temperature sensor”.  The microcontroller using one of the logic temperature sensors to monitor the temperature at the logic core layers reads on “a processor temperature corresponding to a temperature measured by the second temperature sensor”.]
determine whether a monitored temperature corresponding to one of the NVM temperature or the processor temperature exceeds a threshold temperature; Huang: Paragraph [0021] (“The thermal sensors also keep track of whether or not the temperature inverted logic layers exceed a predefined temperature threshold beyond which safe operation may not be possible.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation”, which reads on “determine whether a monitored temperature corresponding to ... the processor temperature exceeds a threshold temperature”.)
activate one or more of the plurality of TEC devices to mitigate the temperature responsive to the monitored temperature exceeding the threshold temperature; and Huang: Paragraph [0022] (“Individual TECs are turned on and off within the logic layers and/or memory 
deactivate the one or more of the plurality of TEC devices that have been activated responsive to the monitored temperature no longer exceeding the threshold temperature. Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [The turning off one or more of the TEC reads on “deactivate the one or more of the plurality of TEC devices that have been activated” and the temperature being less than the temperature threshold reads on “responsive to the monitored temperature no longer exceeding the threshold temperature”.]
 Hung does not expressly teach that the NVM comprises “at least one NAND memory” and “a command circuitry configured to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command”.  However, Postavilsky describes a memory system and method for differential thermal throttling. Postavilsky teaches:
... a non-volatile memory (NVM) comprising at least one NAND memory; and Postavilsky: Paragraph [0030] (“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including NAND flash memory cells and/or NOR flash memory cells.”)
receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command; Postavilsky: Paragraph [0027] (“Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to non-Postavilsky: Paragraph [0038] (“Front end module 108 includes a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 120 can depend on the type of memory being used. Examples of host interfaces 120 include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCIe, and NVMe. The host interface 120 typically facilitates transfer for data, control signals, and timing signals.”) Postavilsky: Paragraph [0029] (“In operation, when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Postavilsky before them, to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command because the references are in the same field of endeavor and focus on managing temperature in a semiconductor.
One of ordinary skill in the art would have been motivated to do this modification to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience and to allow better control over the throttling process and reducing the user experience impact of high-temperature operations.  Postavilsky Paragraphs [0016] and [0025].
Regarding claim 7, Huang teaches:
A data storage device configured to manage a temperature of the data storage device, comprising: Huang: Paragraph [0024] (“In FIG. 5, system 500 illustrates an implementation of thermoelectric cooler control in accordance with an illustrative implementation of the disclosure...”) [The system 500 reads on “a data storage device”.]
a non-volatile memory (NVM)...; and Huang: Paragraph [0029] (“...non-volatile memory (e.g., read-only memory (ROM) or Flash memory)...”)
a controller coupled to the NVM; Huang: Paragraph [0030] (“...one or more processors...”) Huang: Paragraph [0008] (“The processor operates the thermoelectric cooler to maintain the 3D stacked memory within a desired operating temperature range by transferring or dissipating heat from the 3D stacked memory to the temperature-inverted logic core.”) [The processor reads on “a controller”.  As shown in FIGS. 2 and 3, the processor/logic core are coupled to the 3D stacked memory, which reads on “coupled to the NVM”.]
a plurality of temperature sensors, including a first temperature sensor for the NVM and a second temperature sensor for the controller; and Huang: Paragraph [0025] (“Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [One of the memory temperature sensors reads on “a first temperature sensor” and one of the logic temperature sensors reads on “a second temperature sensor”.]
a plurality of thermoelectric cooler (TEC) devices, including a first TEC device at the NVM and a second TEC device at the controller, Huang: Paragraph [0024] (“Logic temperature sensors 510 and memory temperature sensors 520 are coupled to control module 530. Control module 530 includes a microcontroller 532 that can be configured through microcode or application software. Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel. The number of thermoelectric coolers vary depending on the desired application.”) Huang: Paragraph [0025] (“...the microcontroller 532 operates a switch 534 to turn until a desired temperature for the memory and/or the core is reached.”) Huang: Paragraph [0026] (“Thus, in an implementation, in response to the memory temperature sensors indicating that the sensed temperature is above a first programmed temperature threshold, the microcontroller 532 enables switch 534 to activate the thermoelectric cooler 540, while maintaining the TECs 550 and 560 in inactive states.”) [One of the thermoelectric coolers activated to cool the memory reads on “a first TEC device at the NVM” and another of the thermoelectric coolers activated to cool the logic core reads on “a second TEC device at the processor”.]
wherein the controller comprises: 
...
a temperature monitoring circuitry coupled to the plurality of temperature sensors and configured to monitor a plurality of temperatures, including a NVM temperature corresponding to a temperature measured by the first temperature sensor, and a controller temperature corresponding to a temperature measured by the second temperature sensor; Huang: Paragraph [0020] (“At 420, thermal sensors located in the substrate of the memory layers and the logic layers monitor the temperature of the logic layers and monitor the temperature of the memory layers.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation. Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [In operation, the microcontroller communicating with the sensors reads on “a temperature monitoring circuitry coupled to the plurality of sensors”. The sensors monitoring temperatures reads on “monitor a plurality of temperatures”.  The temperature at the memory layers reads on “a temperature corresponding to temperature measured by the first temperature sensor”.  The microcontroller using one of the logic temperature sensors to monitor the temperature at the logic core layers reads on “a controller temperature corresponding to a temperature measured by the second temperature sensor”.]
a determiner circuitry configured to determine whether a monitored temperature corresponding to one of the NVM temperature or the controller temperature exceeds a threshold temperature; and Huang: Paragraph [0021] (“The thermal sensors also keep track of whether or not the temperature inverted logic layers exceed a predefined temperature threshold beyond which safe operation may not be possible.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation”, which reads on “determine whether a monitored temperature corresponding to ... the controller temperature exceeds a threshold temperature”.)
an activation circuitry coupled to the plurality of TEC devices and configured to: Huang: Paragraph [0024] (“Control module 530 includes a microcontroller 532 that can be configured through microcode or application software.”) Huang: Paragraph [0025] [As described above.] [The control module 530 reads on “an activation circuitry”.  FIG. 5 illustrates the control module coupled to the TEC devices, which reads on “an activation circuitry coupled to the plurality of TEC devices”.]
activate one or more of the plurality of TEC devices to mitigate the temperature responsive to the monitored temperature exceeding the threshold temperature; and Huang: Paragraph [0022] (“Individual TECs are turned on and off within the logic layers and/or memory 
deactivate the one or more of the plurality of TEC devices that have been activated responsive to the monitored temperature no longer exceeding the threshold temperature. Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [The turning off one or more of the TEC reads on “deactivate the one or more of the plurality of TEC devices that have been activated” and the temperature being less than the temperature threshold reads on “responsive to the monitored temperature no longer exceeding the threshold temperature”.]
Hung does not expressly teach that the NVM comprises “at least one NAND memory” and “a command circuitry configured to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command”.  However, Postavilsky describes a memory system and method for differential thermal throttling. Postavilsky teaches:
... a non-volatile memory (NVM) comprising at least one NAND memory; and Postavilsky: Paragraph [0030] (“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including NAND flash memory cells and/or NOR flash memory cells.”)
a command circuitry configured to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command; Postavilsky: Paragraph [0027] (“Controller 102 interfaces with a host system and transmits command sequences for Postavilsky: Paragraph [0038] (“Front end module 108 includes a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 120 can depend on the type of memory being used. Examples of host interfaces 120 include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCIe, and NVMe. The host interface 120 typically facilitates transfer for data, control signals, and timing signals.”) Postavilsky: Paragraph [0029] (“In operation, when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller.”) [The controller reads on “a command circuitry”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Postavilsky before them, for a circuitry configured to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command.  The references are in the same field of endeavor and focus on managing temperature in a semiconductor.
One of ordinary skill in the art would have been motivated to do this modification to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience and to allow better control over the throttling process and reducing the user experience impact of high-temperature operations.  Postavilsky Paragraphs [0016] and [0025].
Regarding claim 9, Huang teaches:
A data storage device configured to manage a temperature of the data storage device, comprising: Huang: Paragraph [0024] (“In FIG. 5, system 500 illustrates an [The system 500 reads on “a data storage device”.]
a non-volatile memory (NVM)...; Huang: Paragraph [0029] (“...non-volatile memory (e.g., read-only memory (ROM) or Flash memory)...”)
...
a processor coupled to the NVM; Huang: Paragraph [0030] (“...one or more processors...”)
a plurality of temperature sensors, including a first temperature sensor for the NVM and a second temperature sensor for the processor; and Huang: Paragraph [0025] (“Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [One of the memory temperature sensors reads on “a first temperature sensor” and one of the logic temperature sensors reads on “a second temperature sensor”.]
a plurality of thermoelectric cooler (TEC) devices, including a first TEC device at the NVM and a second TEC device at the processor, Huang: Paragraph [0024] (“Logic temperature sensors 510 and memory temperature sensors 520 are coupled to control module 530. Control module 530 includes a microcontroller 532 that can be configured through microcode or application software. Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel. The number of thermoelectric coolers vary depending on the desired application.”) Huang: Paragraph [0025] (“...the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) Huang: Paragraph [0026] (“Thus, in an implementation, in response to the memory temperature sensors indicating that the sensed temperature is above a first programmed temperature threshold, the microcontroller 532 enables switch 534 to activate the thermoelectric cooler 540, while maintaining the TECs 550 and 560 in inactive states.”) [One of the thermoelectric coolers activated to cool the memory reads on “a first TEC device at the NVM” and another of the thermoelectric coolers activated to cool the logic core reads on “a second TEC device at the processor”.]
wherein the processor is configured to: 
monitor a plurality of temperatures, including a NVM temperature corresponding to a temperature measured by the first temperature sensor, and a processor temperature corresponding to a temperature measured by the second temperature sensor; Huang: Paragraph [0020] (“At 420, thermal sensors located in the substrate of the memory layers and the logic layers monitor the temperature of the logic layers and monitor the temperature of the memory layers.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation. Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [The sensors monitoring temperatures reads on “monitor a plurality of temperatures”.  The temperature at the memory layers reads on “a temperature corresponding to temperature measured by the first temperature sensor”.  The microcontroller using one of the logic temperature sensors to monitor the temperature at the logic core layers reads on “a processor temperature corresponding to a temperature measured by the second temperature sensor”.]
determine whether a monitored temperature corresponding to one of the NVM temperature or the processor temperature exceeds at least one of a first threshold temperature or a second threshold temperature, Huang: Paragraph [0021] (“The thermal sensors also keep track of whether or not the temperature inverted logic layers exceed a predefined temperature threshold beyond which safe operation may not be possible.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation”, which reads on “determine whether a monitored temperature corresponding to ... the processor temperature exceeds a first threshold temperature or a second threshold temperature”.) Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [One of the programmed temperature thresholds reads on “a first threshold temperature” and another of the programmed temperature thresholds reads on “a second threshold temperature”.] wherein the second threshold temperature is greater than the first threshold temperature; and Huang: Paragraph [0026] (“...a second programmed temperature threshold, higher than the first threshold...”)
activate one or more of the plurality of TEC devices responsive to the monitored temperature corresponding to one of the NVM temperature or the processor temperature exceeding at least one of the first threshold temperature or the second threshold temperature, Huang: Paragraph [0022] (“Individual TECs are turned on and off within the logic layers and/or memory layers depending whether a predefined temperature threshold is exceeded Huang: Paragraph [0025] [As previously described.] [The turning on of the thermoelectric cooler 540 in response to the sensed temperature being above the programmed temperature threshold reads on “activate one or more of the plurality of TEC devices”. The monitored temperature of the memory layer or the logic core layer reads on “the NVM temperature or the processor temperature”. The temperature of the memory layer or the logic core layer exceeding safe operation and the corresponding TEC device turned on in response thereof reads on “corresponding to one of the NVM temperature or the processor temperature exceeding at least one of the first threshold temperature or the second threshold temperature”.]
wherein one or more of the plurality of TEC devices are activated using a first TEC activation configuration responsive to the monitored temperature exceeding the first threshold temperature, and Huang: Paragraph [0026] (“...in response to the memory temperature sensors indicating that the sensed temperature is above a first programmed temperature threshold, the microcontroller 532 enables switch 534 to activate the thermoelectric cooler 540, while maintaining the TECs 550 and 560 in inactive states.”) [The activation of the thermoelectric cooler 540 while maintaining the TECs 550 and 560 in inactive states reads on “using a first TEC activation configuration” and activation of the thermoelectric cooler 540 when the temperature is above the first programmed temperature threshold reads on “responsive to the monitored temperature exceeding the first threshold temperature”.]
wherein one or more of the plurality of TEC devices are activated using a second TEC activation configuration responsive to the monitored temperature exceeding the second threshold temperature. Huang: Paragraph [0026] (“In response to the memory temperature sensors indicating that the sensed temperature is above a second programmed [The activation of the thermoelectric coolers 540 and 550 while maintaining the TEC 560 in inactive state reads on “using a second TEC activation configuration” and activation of the thermoelectric coolers 540 and 550 when the temperature is above the second programmed temperature threshold reads on “responsive to the monitored temperature exceeding the second threshold temperature”.]
Hung does not expressly teach that the NVM comprises “at least one NAND memory” and “receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command”.  However, Postavilsky describes a memory system and method for differential thermal throttling. Postavilsky teaches:
... a non-volatile memory (NVM) comprising at least one NAND memory; and Postavilsky: Paragraph [0030] (“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including NAND flash memory cells and/or NOR flash memory cells.”)
receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command; Postavilsky: Paragraph [0038] (“Front end module 108 includes a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 120 can depend on the type of memory being used. Examples of host interfaces 120 include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCIe, and NVMe. The host interface 120 typically facilitates transfer for data, control signals, and timing signals.”) Postavilsky: Paragraph [0029] (“In operation, when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Postavilsky before them, to receive and execute a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command. The references are in the same field of endeavor and focus on managing temperature in a semiconductor.
One of ordinary skill in the art would have been motivated to do this modification to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience and to allow better control over the throttling process and reducing the user experience impact of high-temperature operations.  Postavilsky Paragraphs [0016] and [0025].
Regarding claim 11, Huang teaches:
The data storage device of claim 9, wherein the one or more of the plurality of TEC devices are located at or proximate to one or more heat generating components of the data storage device. Huang: Paragraph [0011] and FIG. 2 (“Semiconductor device 200 comprises TEC 210 sandwiched between a plurality of stacked memory layers 220 and a plurality of semiconductor logic core layers 230.”) Huang: Paragraph [0013] (“In operation, the power source 260 causes current to flow through the TEC 210 and heat is absorbed from the stacked memory layers 220 at the cold junction 240 and pumped or transferred to the hot junction 250 adjacent to the logic layers 230. Thus, the logic layers 230 increase in temperature.”) Huang: Paragraph [0017] (“TEC 360 operates to maintain memory layers 320 at its reliable operating temperature of about 85° C. by pumping heat from the memory layers 320 to logic layers 330.”) [As shown in FIG. 2, the TEC 210 is next to the memory layers, which reads on “the one or more of the plurality of TEC devices are located at or proximate to one or more heat generating components”.  The memory layers being heated as current flows from the power source reads on “one or more heat generating components of the data storage device”.]
Regarding claim 12, Huang teaches:
The data storage device of claim 9, wherein the one or more of the plurality of TEC devices are activated until the temperature is less than or equal to the first threshold temperature. Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [Turning on of one or more of the TEC reads on “the one or more of the plurality of TEC devices are activated”. The operating temperatures being less than or greater than the programmed temperature thresholds and then turning off the one or more TEC reads on “until the temperature is less than or equal to the first threshold temperature”.] 
Regarding claim 14, Huang teaches:
The data storage device of claim 9, wherein the processor is further configured to: 
deactivate the one or more of the plurality of TEC devices that have been activated when the monitored temperature no longer exceeds the first threshold temperature. Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [Turning off the one or more of the TEC reads on “deactivate the one or more of the plurality of TEC devices that have been activated”. The operating temperatures being less than or greater than the programmed temperature thresholds and then turning off the one or more TEC reads on “when the monitored temperature no longer exceeds the first threshold temperature”.]
Regarding claim 15, Huang teaches:
An apparatus configured to manage a temperature of a data storage device, comprising: Huang: Paragraph [0024] (“In FIG. 5, system 500 illustrates an implementation of thermoelectric cooler control in accordance with an illustrative implementation of the disclosure...”) [The system 500 reads on “a data storage device”.]
a non-volatile memory (NVM)...; Huang: Paragraph [0029] (“...non-volatile memory (e.g., read-only memory (ROM) or Flash memory)...”)
a processor coupled to the NVM; Huang: Paragraph [0030] (“...one or more processors...”) Huang: Paragraph [0008] (“The processor operates the thermoelectric cooler to maintain the 3D stacked memory within a desired operating temperature range by transferring or dissipating heat from the 3D stacked memory to the temperature-inverted logic core.”)
a plurality of temperature sensors, including a first temperature sensor for the NVM and a second temperature sensor for the processor; and Huang: Paragraph [0025] (“Logic temperature sensors 510 and memory temperature sensors 520 monitor the operating temperatures of the stacked memory and the logic core.”) [One of the memory temperature sensors reads on “a first temperature sensor” and one of the logic temperature sensors reads on “a second temperature sensor”.]
a plurality of thermoelectric cooler (TEC) devices, including a first TEC device at the NVM and a second TEC device at the processor, Huang: Paragraph [0024] (“Logic Huang: Paragraph [0025] (“...the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) Huang: Paragraph [0026] (“Thus, in an implementation, in response to the memory temperature sensors indicating that the sensed temperature is above a first programmed temperature threshold, the microcontroller 532 enables switch 534 to activate the thermoelectric cooler 540, while maintaining the TECs 550 and 560 in inactive states.”) [One of the thermoelectric coolers activated to cool the memory reads on “a first TEC device at the NVM” and another of the thermoelectric coolers activated to cool the logic core reads on “a second TEC device at the processor”.]
wherein the processor comprises:
...
means for monitoring a plurality of temperatures, including a NVM temperature corresponding to a temperature measured by the first temperature sensor, and a processor temperature corresponding to a temperature measured by the second temperature sensor; Huang: Paragraph [0020] (“At 420, thermal sensors located in the substrate of the memory layers and the logic layers monitor the temperature of the logic layers and monitor the temperature of the memory layers.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be [The sensors monitoring temperatures reads on “monitor a plurality of temperatures”.  The temperature at the memory layers reads on “a temperature corresponding to temperature measured by the first temperature sensor”.  The microcontroller using one of the logic temperature sensors to monitor the temperature at the logic core layers reads on “a processor temperature corresponding to a temperature measured by the second temperature sensor”.]
means for determining whether a monitored temperature corresponding to one of the NVM temperature or the processor temperature exceeds a threshold temperature; Huang: Paragraph [0021] (“The thermal sensors also keep track of whether or not the temperature inverted logic layers exceed a predefined temperature threshold beyond which safe operation may not be possible.”) Huang: Paragraph [0025] (“In operation, the microcontroller 532 may be programmed with temperature threshold values for the logic layers and the stacked memory layers which should not be exceeded for safe operation”, which reads on “determine whether a monitored temperature corresponding to ... the processor temperature exceeds a threshold temperature”.) 
means for activating one or more of the plurality of TEC devices to mitigate the temperature responsive to the monitored temperature exceeding the threshold temperature; and Huang: Paragraph [0022] (“Individual TECs are turned on and off within the logic layers and/or memory layers depending whether a predefined temperature threshold is exceeded in each respective layer.”)
means for deactivating the one or more of the plurality of TEC devices that have been activated responsive to the monitored temperature no longer exceeding the threshold temperature. Huang: Paragraph [0025] (“In response to the operating temperatures being less than or greater than the programmed temperature thresholds, the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [The turning off one or more of the TEC reads on “deactivate the one or more of the plurality of TEC devices that have been activated” and the temperature being less than the temperature threshold reads on “responsive to the monitored temperature no longer exceeding the threshold temperature”.]
Hung does not expressly teach that the NVM comprises “at least one NAND memory” and “means for receiving and executing a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command”.  However, Postavilsky describes a memory system and method for differential thermal throttling. Postavilsky teaches:
... a non-volatile memory (NVM) comprising at least one NAND memory; Postavilsky: Paragraph [0030] (“Non-volatile memory die 104 may include any suitable non-volatile storage medium, including NAND flash memory cells and/or NOR flash memory cells.”) means for receiving and executing a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command; Postavilsky: Paragraph [0038] (“Front end module 108 includes a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 120 can depend on the type of memory being used. Examples of host interfaces 120 include, but Postavilsky: Paragraph [0029] (“In operation, when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Postavilsky before them, to provide means for receiving and executing a command from a host device for a memory operation to be performed using the NVM, the memory operation corresponding to one of a read command or a write command. The references are in the same field of endeavor and focus on managing temperature in a semiconductor.
One of ordinary skill in the art would have been motivated to do this modification to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience and to allow better control over the throttling process and reducing the user experience impact of high-temperature operations.  Postavilsky Paragraphs [0016] and [0025].
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 2, 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Postavilsky in view of US Patent Publication No. 2017/0038805 A1 to Chun (“Chun”).
Regarding claim 2, Huang and Postavilsky teach all the claimed features of independent claim 1, from which claim 2 depends.    
The data storage device of claim 1, wherein the processor is further configured to: 
Huang and Postavilsky do not expressly teach “increase an amount of power delivered to the one or more TEC devices that have been activated if the temperature does not decrease after a first period of time; and decrease an amount of power delivered to the one or more TEC devices that have been activated if the temperature does not increase after a second period of time.” However, Chun describes a memory management module for thermally controlling memory to increase its performance. Chun teaches:
increase an amount of power delivered to the one or more of the plurality of TEC devices that have been activated if the temperature does not decrease after a first period of time; and Chun: Paragraph [0042] (“At block 204, a current workload may be determined by the temperature stabilizer 114, which is associated with the one or more processors 104. The workload may comprise a value corresponding to the amount of workload that a particular processor 104 is currently performing. In an embodiment, the workload value may comprise a processor utilization percentage (e.g., SoC work power) and/or a processor memory bandwidth (e.g., memory power).”) Chun: Paragraph [0043] (“At block 206, the temperature stabilizer 114 predicts a temperature change for the memory 102 based on the present memory temperature(s), processor utilization, and/or memory bandwidth. The predicted temperature change may involve calculating a rate of temperature change (i.e., slope) or a temperature difference in relation to a predefined amount. In accordance with the predicted temperature change, the memory 102 is thermally stabilized by controlling the thermoelectric cooling device 110.”) Chun: Paragraph [0044] (“If the predicted temperature change comprises an increase in temperature for memory [The time in which the temperature stabilizer 114 determines the current workload reads on a beginning of “a first time period”. The time at which the temperature stabilizer determines an increase in temperature change for the memory and thereby increase the power to the thermoelectric cooling device reads on “increase an amount of power delivered to the one or more of the plurality of TEC devices...after a first time period”.]
decrease an amount of power delivered to the one or more of the plurality of TEC devices that have been activated if the temperature does not increase after a second period of time. Chun: Paragraphs [0042] and [0043] [as presented above] Chun: Paragraph [0044] (“If the predicted temperature change comprises a decrease in temperature for memory 102 (decision block 212), the temperature stabilizer 114 sends a control signal to the power manager 116 to decrease power to the thermoelectric cooling device 110 to effectuate a decrease in the heat transfer 136 (block 214). The method 200 then repeats.”) [The repeating of the method is construed to have different current workload measurements at different times.  The time in which the temperature stabilizer 114 determines the current workload, another from the current workload in which temperature is to increase, reads on a beginning of “a second time period”. The time at which the temperature stabilizer determines a decrease in temperature change for the memory and thereby decrease the power to the thermoelectric cooling device reads on “decrease an amount of power delivered to the one or more of the plurality of TEC devices... if the temperature does not increase after a second period of time”.]
Huang, Postavilsky, and Chun before them, to increase an amount of power delivered to the one or more TEC devices of Huang and decrease an amount of power delivered to the one or more TEC devices of Huang that have been activated if the temperature does not increase after a second period of time because the references are in the same field of endeavor and focus on managing temperature in a semiconductor.
As explained in Huang, the performance of logic core layer is enhanced. Huang Paragraph [0015]  Therefore, one of ordinary skill in the art would have been motivated to do this modification such that temperature stabilization via a thermoelectric cooling device may be particularly beneficial in high-performance memory systems, such as the one in Huang, in which relatively small temperature variations can affect the accuracy and stability of memory performance. Chun Paragraph [0044].
 Regarding claim 8, Huang and Postavilsky teach all the claimed features of independent claim 7, from which claim 8 depends.    Huang also teaches: 
The data storage device of claim 7, wherein the controller further comprises: 
a thermoelectric cooler (TEC) device controller circuitry configured to: Huang: Paragraph [0024] (“Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel.”)
Huang and Postavilsky do not expressly teach “increase an amount of power delivered to the one or more TEC devices that have been activated if the temperature does not decrease after Chun describes a memory management module for thermally controlling memory to increase its performance. Chun teaches:
increase an amount of power delivered to the one or more of the plurality of TEC devices that have been activated if the temperature does not decrease after a first period of time; and Chun: Paragraph [0042] (“At block 204, a current workload may be determined by the temperature stabilizer 114, which is associated with the one or more processors 104. The workload may comprise a value corresponding to the amount of workload that a particular processor 104 is currently performing. In an embodiment, the workload value may comprise a processor utilization percentage (e.g., SoC work power) and/or a processor memory bandwidth (e.g., memory power).”) Chun: Paragraph [0043] (“At block 206, the temperature stabilizer 114 predicts a temperature change for the memory 102 based on the present memory temperature(s), processor utilization, and/or memory bandwidth. The predicted temperature change may involve calculating a rate of temperature change (i.e., slope) or a temperature difference in relation to a predefined amount. In accordance with the predicted temperature change, the memory 102 is thermally stabilized by controlling the thermoelectric cooling device 110.”) Chun: Paragraph [0044] (“If the predicted temperature change comprises an increase in temperature for memory 102 (decision block 208), the temperature stabilizer 114 sends a control signal to the power manager 116 to increase the power to the thermoelectric cooling device 110 to effectuate an increase in the heat transfer 136 (block 210).”) [The time in which the temperature stabilizer 114 determines the current workload reads on a beginning of “a first time period”. The time at which the temperature stabilizer determines an increase in temperature change for the memory and thereby increase the power to the thermoelectric cooling device reads on “increase an amount of power delivered to the one or more of the plurality of TEC devices...after a first time period”.]
decrease an amount of power delivered to the one or more TEC devices that have been activated if the temperature does not increase after a second period of time. Chun: Paragraphs [0042] and [0043] [as presented above] Chun: Paragraph [0044] (“If the predicted temperature change comprises a decrease in temperature for memory 102 (decision block 212), the temperature stabilizer 114 sends a control signal to the power manager 116 to decrease power to the thermoelectric cooling device 110 to effectuate a decrease in the heat transfer 136 (block 214). The method 200 then repeats.”) [The repeating of the method is construed to have different current workload measurements at different times.  The time in which the temperature stabilizer 114 determines the current workload, another from the current workload in which temperature is to increase, reads on a beginning of “a second time period”. The time at which the temperature stabilizer determines a decrease in temperature change for the memory and thereby decrease the power to the thermoelectric cooling device reads on “decrease an amount of power delivered to the one or more TEC devices... if the temperature does not increase after a second period of time”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, and Chun before them, to increase an amount of power delivered to the one or more TEC devices of Huang and decrease an amount of power delivered to the one or more TEC devices of Huang that have been activated if the temperature does not increase after a second period of time. The 
As explained in Huang, the performance of logic core layer is enhanced. Huang Paragraph [0015]  Therefore, one of ordinary skill in the art would have been motivated to do this modification such that temperature stabilization via a thermoelectric cooling device may be particularly beneficial in high-performance memory systems, such as the one in Huang, in which relatively small temperature variations can affect the accuracy and stability of memory performance. Chun Paragraph [0044].
Regarding claim 10, Huang and Postavilsky teach all the claimed features of independent claim 9, from which claim 10 depends.     
Huang and Postavilsky do not expressly teach “wherein the first TEC activation configuration delivers a first amount of power to the one or more TEC devices, and wherein the second TEC activation configuration delivers a second amount of power to the one or more TEC devices, wherein the second amount of power is greater than the first amount of power.” However, Chun describes a memory management module for thermally controlling memory to increase its performance. Chun teaches:
The data storage device of claim 9, wherein the first TEC activation configuration is configured to deliver a first amount of power to the one or more TEC devices; Chun: Paragraph [0044] (“If the predicted temperature change comprises a decrease in temperature for memory 102 (decision block 212), the temperature stabilizer 114 sends a control signal to the power manager 116 to decrease power to the thermoelectric cooling device 110 to effectuate a decrease in the heat transfer 136 (block 214).”) [The decrease in power to the thermoelectric cooling device 110 reads on “a first amount of power to the one or more TEC devices”.]
the second TEC activation configuration is configured to deliver a second amount of power to the one or more TEC devices; and the second amount of power is greater than the first amount of power. Chun: Paragraph [0044] (“If the predicted temperature change comprises an increase in temperature for memory 102 (decision block 208), the temperature stabilizer 114 sends a control signal to the power manager 116 to increase the power to the thermoelectric cooling device 110 to effectuate an increase in the heat transfer 136 (block 210).”) [The decrease in power to the thermoelectric cooling device 110 reads on “a second amount of power to the one or more TEC devices”. The increased power is greater than the decreased power, which reads on “the second amount of power is greater than the first amount of power”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, and Chun before them, for the first TEC activation configuration of Huang to deliver a first amount of power to the one or more TEC devices, and for the second TEC activation configuration of Huang to deliver a second amount of power to the one or more TEC devices, wherein the second amount of power is greater than the first amount of power. The references are in the same field of endeavor and focus on managing temperature in a semiconductor or integrated circuit.
As explained in Huang, the performance of logic core layer is enhanced. Huang Paragraph [0015] Therefore, one of ordinary skill in the art would have been motivated to do this modification such that temperature stabilization via a thermoelectric cooling device may be particularly beneficial in high-performance memory systems, such as the one in Huang, in which relatively small temperature variations can affect the accuracy and stability of memory performance. Chun
 Regarding claim 16, Huang and Postavilsky teach all the claimed features of independent claim 15, from which claim 16 depends.     
Huang and Postavilsky do not expressly teach, “means for dynamically controlling an amount of power delivered to the means for mitigating the temperature based on the temperature of the one or more regions of the data storage device.” However, Chun describes a memory management module for thermally controlling memory to increase its performance. Chun teaches:
The apparatus of claim 15, wherein the processor further comprises: 
means for dynamically controlling an amount of power delivered to the the one or more of the plurality of TEC devices based on the monitored temperature. Chun: Paragraph [0044] (“If the predicted temperature change comprises an increase in temperature for memory 102 (decision block 208), the temperature stabilizer 114 sends a control signal to the power manager 116 to increase the power to the thermoelectric cooling device 110 to effectuate an increase in the heat transfer 136 (block 210).”) [The sending of the control signal to increase the power to the thermoelectric cooling device in response to the predicted temperature change of the memory reads on “means for dynamically controlling an amount of power”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, and Chun before them, to provide means for dynamically controlling an amount of power delivered to the means for mitigating the temperature of Huang of the one or more regions of the data storage device because the references are in the same field of endeavor. The references are in the same field of endeavor and focus on managing temperature in a semiconductor or integrated circuit.
Huang, the performance of logic core layer is enhanced. Huang Paragraph [0015]  Therefore, one of ordinary skill in the art would have been motivated to do this modification such that temperature stabilization via a thermoelectric cooling device may be particularly beneficial in high-performance memory systems, such as the one in Huang, in which relatively small temperature variations can affect the accuracy and stability of memory performance. Chun Paragraph [0044].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Postavilsky in view of US Patent No. 6,250,085 B1 to Tousson (“Tousson”).
Regarding claim 4, Huang and Postavilsky teach all the claimed features of independent claim 1, from which claim 4 depends.    Huang also teaches:
The data storage device of claim 3, wherein the processor is further configured to: 
selectively activate the one or more of the plurality of TEC devices ... where the temperature exceeds the threshold temperature. Huang: Paragraph [0024] (“Control module 530 can also include switch 534 that, in an implementation, is coupled to microcontroller 532 and a number of thermoelectric coolers (TECs), such as thermoelectric cooler 540, thermoelectric cooler 550 and thermoelectric cooler 560, connected in parallel. The number of thermoelectric coolers vary depending on the desired application.”) Huang: Paragraph [0031] (“For example, in one implementation, a runtime management routine may be implemented to read the temperatures recorded by the thermal sensors and ... adjust the number of coolers to achieve desired, predetermined temperatures in the memory layers and logic layers.”)
Huang and Postavilsky do not expressly teach that the TECs are selectively activated “based on a proximity of the one or more TEC devices to a region of the data storage device”.  Tousson describes a temperature self-regulated integrated circuit and devices. Tousson teaches:
selectively activate the one or more TEC devices based on a proximity of the one or more of the plurality of TEC devices to a region of the data storage device where the temperature exceeds the threshold temperature. Tousson: Abstract (“Thermoelectric coolers are distributed within a semiconductor or an optical chip at anticipated hot spot.  Each cooler is responsive ... to signals from a heat sensor to remove heat from the associated hot spot”.) Tousson: Column 1, lines 24-32 (“In accordance with the principles of this invention, Thermoelectric coolers such as Peltier coolers are formed within a chip in which components are defined in an integrated circuit (IC). The coolers are defined to couple to circuit hot spots and to move heat, generated at the hot spots, to cooler areas of the chip or to a heat sink... The Peltier cooler in each instance ... may be responsive to sensors which control the Peltier cooler when temperature in excess of a preset limit is sensed.”) [The cooler that responds to signals from a heat sensor to remove heat from an associated hot spot reads on “selectively activate the one or more of the plurality of TEC devices based on a proximity of the one or more TEC devices to a region” of the semiconductor device reads on “of the data storage device”. When temperature in excess of a preset limit is sensed reads on “where the temperature exceeds the threshold temperature”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, and Tousson before them, for the selection of the TEC devices in which temperature exceeds a limit or threshold as done in Huang, to be based on a proximity of one or more of the TEC devices to a Huang because the references are in the same field of endeavor and focus on managing temperature in a semiconductor or integrated circuit.
One of ordinary skill in the art would have been motivated to do this modification such that critical hot spots in a circuit, which may otherwise lead to circuit failures, are controlled in a manner to distribute the heat or at least to remove heat from a failure prone critical area. Tousson Column 1, lines 26-28.  In addition, one of ordinary skill in the art would have been motivated to combine the cited references so that the temperature of the memory of Huang includes temperature stability, lower operating temperature, operating over a larger range of outside temperature, isothermal environment, frequency stability, reduced size, increased speed and longer life. Tousson Column 1, lines 57-60.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Postavilsky in view of US Patent Publication No. 2018/0343186 A1 to Milanese et al. (“Milanese”) and further in view of US Patent No. 6,574,740 B1 to Odaohhara et al. (“Odaohhara”).
Regarding claim 18, Huang and Postavilsky teach all the claimed features of independent claim 15, from which claim 18 depends.    Huang also teaches:
The apparatus of claim 15, wherein the processor further comprises: 
...
means for activating, ...one or more of the plurality of TEC devices while refraining from performing the thermal throttling; and Huang: Paragraph [0015] (“Returning to FIG. 2, as heat is dissipated into logic layers 230 through hot junction 250, the increased temperature of logic layers 230 result in an increased propagation speed and frequency without increasing Huang: Paragraph [0008] (“Because of the temperature-inverted characteristics of the core, transferring heat from the 3D stacked memory to the core can improve reliability of the memory by reducing its temperature and increase the frequency of the core by increasing its temperature.”) Huang: Paragraph [0025] (“...the microcontroller 532 operates a switch 534 to turn on or off one or more the TECs 540, 550, and 560 and/or other until a desired temperature for the memory and/or the core is reached.”) [The microcontroller turning on one or more TECs reads on “means for activating”.  The one or more TECs activated until a desired temperature is reached to improve reliability and enhancement of the performance of the memory reads on “one or more of the plurality of TEC devices while refraining from performing the thermal throttling”.]
Huang does not expressly teach, “means for analyzing the command, without executing the command by comparing an expected execution duration of the command with a threshold, to determine whether one of: that execution of the command with thermal throttling result in a negative impact on a user experience, and that execution of the command with thermal throttling would not result in a negative impact on a user experience”, “in response to determining that execution of the command with the thermal throttling result in the negative impact on the user experience”, “if execution of the command with the thermal throttling would have the negative impact on the user experience”, and that the means for activating “the thermal throttling without activating the thermoelectric cooling”.  However, Postavilsky describes a memory system and method for differential thermal throttling. Postavilsky teaches:
means for analyzing the command, without executing the command by comparing an expected execution duration of the command with a threshold, to determine whether one of: that execution of the command with thermal throttling result in a negative impact on the user experience, Postavilsky: Abstract (“The controller is configured to receive a command to perform an operation in the memory and analyze the command to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience.”) Postavilsky: Paragraph [0016] (“The controller is configured to receive a command to perform an operation in the memory and analyze the command to determine whether thermal throttling the memory system would result in an unacceptable impact on user experience. In response to determining that thermal throttling the memory system would result in an unacceptable impact on user experience, the controller executes the command.”) Postavilsky: Paragraph [0049] (“However, if the memory system 100 is in a throttled mode, the memory system 100 analyzes the command to determine whether thermal throttling the memory system 100 would result in an unacceptable impact on user experience/a perceived performance problem by an end user. That is, the memory system 100 uses the expected user experience impact of each operation it receives (e.g., during throttled mode) in order to allow for thermal reduction without significantly impacting perceived performance by the user... Delays in read operations typically have more of a negative impact than delays in a write operation, as the user is usually expecting something to happen in response to a read command (e.g., waiting for the results of a browsing operation).”) [Once the command is received and analyzed, to determine if the throttling has an unacceptable impact, which reads on “analyzing, at the controller and without executing the command... execution of the command with thermal throttling would result in a negative impact on the user experience”.] and that execution of the command with thermal throttling would not result in a negative impact on the user experience; Postavilsky: Paragraph [0049] [As presented above] (“...if the operation type is read, the command is executed (act 520); whereas, if the [The expected user experience not being significantly impacted reads on “execution of the command with the thermal throttling would not result in a negative impact on a user experience”]
... in response to determining that execution of the command with the thermal throttling result in the negative impact on the user experience, ... Postavilsky: Paragraph [0047] (“If thermal throttling the memory system 100 would result in an unacceptable impact on user experience, the memory system 100 executes the command (act 420), thereby avoiding the unacceptable impact caused by thermal throttling.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Postavilsky before them, to provide means for analyzing the command to determine whether execution of the command with thermal throttling would have a negative impact on a user experience and to provide a means for activating the means for mitigating the temperature while refraining from performing the thermal throttling as taught in Huang if execution of the command with the thermal throttling would have the negative impact on the user experience.
One of ordinary skill in the art would have been motivated to do this modification to allow better control over the throttling process and reducing the user experience impact of high-temperature operations.  Postavilsky Paragraph [0025].
means for activating, in response to determining that execution of the command with the thermal throttling would not result in the negative impact on the user experience... Postavilsky: Paragraph [0049] [As presented above] (“...if the operation type is read, the 
Huang and Postavilsky do not expressly teach that the command is analyzed “by comparing an expected execution duration of the command with a threshold” and that the means for activating “the thermal throttling without activating the thermoelectric cooling”.  However, Milanese describes determining a performance trend of a software application based on performance indicators of the software application. Milanese teaches:
means for analyzing the command, without executing the command by comparing an expected execution duration of the command with a threshold... Milanese: Paragraph [0037] (“A comparator 345 estimates the expected response times of any operation requests that may be submitted to the software application 110 and compares them with the performance limits of the corresponding users. The comparator 345 may access (in read mode) the page template repository 325 (to determine the commands corresponding to the operation requests) and it may access (in read mode) the performance trend repository 115 and the user repository 320 (to estimate the expected response times and to compare them with the performance limits).”) [The expected response time reads on “an expected execution duration”.  The command corresponding to the operation request reads on “of the command”.  The comparing of the expected response time with the performance limits reads on “comparing an expected execution duration ...to a threshold execution duration”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, and Milanese before them, to provide comparing an expected execution duration of the command to a threshold execution duration. 
One of ordinary skill in the art would have been motivated to do this modification to be able to inform users of the expected response times of a command in advance (before the corresponding operation requests are actually submitted to the server). Particularly, the users may know that the serving of specific operation requests is likely to be too long; therefore, the users are discouraged from submitting these operations requests (in any case, acting consciously accepting the corresponding delays) or they are prevented from doing it at all. Milanese Paragraph [0029].
Huang, Postavilsky, and Milanese do not teach that the means for activating “the thermal throttling without activating the thermoelectric cooling”. Odaohhara is directed to for controlling power consumption of the PC, which is provided with base loads comprising a plurality of components, as well as a CPU including operation modes of “throttling” and “clock-down”. Odaohhara teaches:
means for activating ... the thermal throttling without activating the thermoelectric cooling. Odaohhara: FIG. 7 and Column 12, lines 27-58 (“In the reference table 250, thermal levels are classified into five levels "1" to "5", whereby various thermal operations (fan operation, throttling 50%, throttling 25%, suspend, and power off) are defined under these thermal levels respectively. The thermal levels 1 to 4 (ranging from the fan operation to the suspend) correspond to the operation modes 1 to 4 of the CPU 13, described above with reference to FIGS. 2 to 4, respectively. The fan operation at the thermal level 1 is used for air cooling inside of the computer, and the CPU 13 runs in the normal state at the thermal level 1 or below. In the reference table 250, a set of a temperature (marked "enable") for activating an [As shown in FIG. 7, for the CPU (which reads on “means for activating”), the throttling occurs when the CPU has reached a temperature between 73°C or 75°C where, in contrast, the fan operates below 71°C, which reads on “the thermal throttling without activating the thermoelectric devices”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang, Postavilsky, Milanese, and Odaohhara before them, to provide analyzing the command to determine whether execution of the command with thermal throttling would have a negative impact on a user experience and to activate one or more thermoelectric cooler (TEC) devices of Huang while refraining from performing the thermal throttling if execution of the command with the thermal throttling would have the negative impact on the user experience.
Odaohhara Column 2, lines 28-35.

Allowable Subject Matter
Claims 19-30 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2017/0212562 A1 to Wang et al. is directed to a system and method to detect cooling component degradation of a computer system. A reference platform can be employed to measure processor performance when cooling components such as a heat sink and fan are functioning at peak efficiency. A benchmark program is executed to determine how long such program takes to execute on the reference platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117